PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Youngblood et al.
Application No. 12/203,241
Filed: 3 Sep 2008
For: MULTI-ZONE TEMPERATURE MODULATION SYSTEM FOR BED OR BLANKET
:
:
:	      SUPPLEMENTAL
:	DECISION ON PETITION
:
:
:


This is a supplemental decision on the petition filed March 31, 2017, in the above-identified application.

The petition filed March 31, 2017, under 37 CFR 1.137(a), which was accompanied by a response to the non-final Office action mailed February 3, 2011, was dismissed by a decision issued on July 10, 2017. The decision of July 10, 2017, did not disturb or otherwise affect the ePetition decision of April 17, 2017, which decision revived the above-identified application for continuity purposes only.

The above-identified application remains in an abandoned status as of April 17, 2017. 


/Kristen Matter/Kristen Matter
Acting Deputy Director
Office of Petitions